12/09/2021


 1
                                                                           Case Number: DA 21-0402

 2

 3

 4

 5

 6             IN THE SUPREME COURT OF THE STATE OF MONTANA

 7

 8   THOMAS MANN POST NO. 81 OF THE         CAUSE NO. DA 21-0402
     AMERICAN LEGION,
 9
     and TOWN OF CULBERTSON,
10        Plaintiffs,
                                            ORDER APPROVING APPELLEE TOWN
          Counterdefendants, and
11                                          OF CULBERTSON'S MOTION FOR
          Appellees,
                                            EXTENSION OF TIME
12

                    -vs-
13
     KNUDSEN FAMILY LIMITED
14   PARTNERSHIP,

15        Defendant,
          Counterclaimant, and
16        Appellant.

17

18
          Upon consideration of the unopposed motion of additional
19
     time filed by Plaintiff/Counterdefendant/Appellee Plaintiff Town
20
     of Culbertson, and for good cause, TOWN OF CULBERTSON's
                                                             Motion
21
     for a 30-day extension to file its response brief is
                                                          GRANTED.
22

23        Plaintiff/Counterdefendant/Appellee TOWN OF CULBERTSON

24   response brief shall be filed on or before
                                                January 17, 2022.

25

26                                    -1-


                                                               Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                   December 9 2021